Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 1 of 10 PageID #: 2571




                      Exhibit 9
                                (Part 2)
                                                                                     Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 2 of 10 PageID #: 2572




                                                                                                               - i                i




                                                                    I        I          II
                                                                      -  ' -
                                       I   ••         .   "   .   • •   •..
                                                                        ~
                                                                                             ),,



                                           '   " •'                 -u-          ~

                                                              I                  11"
                                                                            _:I-' ...I                                                                                    •   '
                                                                  fl---     !l

                        '


                    .       • .,   •



                                                                                                                                                                                      '

                                                                                                                                                                                              -

- -
                                                                                                                                                                                          '            •   •   •
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                           •   •   •




            •                                                                                                                                                                                              Vioar
                                                                                                                                                                                                       Jseli411
            .   .
        '



    •   -                                                                                                                                                                                         VW   4ft
-                                                                                       I                                                                                                         Iv

                                                                                                                                                                      '
                                                          I
                                                          I                                                                                     l     .




                                                                                                                                                                                  '




                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                       •




                                                                                                                                                                                                                                           RASH_2665
                                                                                                                                                  Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 3 of 10 PageID #: 2573




                                                                                                                                     I        I   ll
                                                                                        ·~
                                                                                         •
                                                                                             ..   •
                                                                                                            •


                                                                                                                        ••                "
                                                                                                          .. ..              I
                                                                                                                                 •
                                                                                                                                   . .
                                                                                                                                     I
                                                                                                                                       . •
                                                                                                                                 111' -
                                                                                             •                                                              ,-"l
                                                                                                                                              ·,t.
                                                                                                                         I                  •
                                                                                                                                         • -ii              •
                                                                                                                                          ._w
                                                                                                                  II'                    ii                                                                                                  --
                                                                                                                                         II '


                                                                     •

                                                             •
                                                                         I -"   •   -
                     -       •       -                   •       '


                     ._
                       'l5 .     ~


                         •



                                                                                                                                                                                                                                                                      ,-
                                                                                                                                                                                                                                                                           •       -


                                                     •
                                 •



    - -   --    •




                                                                                                      I


                             '
I

               •
                 -                                                                                                                                                                                                                       ~




                                                                                                                                                                                                                                                        Veit

                                                                                                                                                                                                                                                                  V

                                                                                                                                                                                                                                                                               wy3$es$




                                                                                                                                                                                                                                   .--


                                                                                                                                                                                                                                                        1111111111011111NEW

                                         I
                                             -----


                                                                                                                                                                                                                                                  re>                      gra
                                                                                                                                                                                                                                                                                   RASH_2666
                                                                             Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 4 of 10 PageID #: 2574




                                                                                                                                                                                                      '




                                                                                                                                                                                                              •




                     •
                                                                                                                                                                                            Ii



                                                                                      -                                                                                        I
                                                                                                                                                                                        Y
                                                      -    j •    •      I                                                               ·Iii
                                                                                                                                                                     . .            •
                                                                   -t--.\-                                          B
                                                                                                                                     '     ii      !I ' •         -- '
                                                                                                                                                                     ... -
                                                                                                                                                                   - :i,;; .
                                         -----
                                         ~...... .
                                         ti("-. -;i---
                                                    - -.
                                                                 ---- -
                                                                                                                                                              •

                                                                                                                                                                        ~
                                                                                                                                                    ...                                                                   ·-

                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                          ~,   •




                                                                                                                              4440
                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                      -                                         •



                                                                                                                                                                                                                                                         I II




                                                                                                                                                                                   V4prir
                                                                                                                                                741

                         '
                                                                                                                                                                                                          I                                 ,.

                                                                                                                                           1j
                                     •
                             '

                                                                                                                                                                                                                                                     774




                                                                                                                                                                                                                                                     •     •        -
                                                                                                                                                                                                                                                 •         •




              . ..




                                 (




                                                                                                                         --~----

-
, --✓
        ';J
         .




                                                                                                                                                                                                 --                        •

                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                   '•

                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                               RASH_2667
                                                                                                                  Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 5 of 10 PageID #: 2575




                                                                                                                                                                                                   •            •   •



                                                                                                                                                                                                       r~                  -


                                                                                                          •




                                                                                                                  a

 ,_,
  - ·' .
    •
            ,..
        ' .... "I        -. -
                         . ,. I .....,:..,:., •.~
                             '



                             ,
                                                ·
                                                      ., ''' •' ,   •
                                                                    •
                                                                        -                                                                                                                                                                                               <··---...
••
                                                                                 I               I                                                                                                          '                        '
           r----                                                            ••                                                                                                                                          - •.                                                                    ,'' r·
                     '
                     •• I                   •
                                                                                                                                                                                                                               -''           "' ,             ,, • i,
                                   l!F-.i-
                                            ••                                       .a '                                                                                                                                                '     . -.
                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                            '
           ---··-·                               ,'                                                                                                                                                                                          I' '' ' " '..' "            '.,, •   --~ r '
                                                                                                                                                                                                                                                                                                                ·~
                                                                                                                                                                                                                                                                   '
                                                                                                "' -' '
•                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                  '' '                   ' ''

                                                                                            -   ~




                                                                                                                                                                                                                                                                                                                     r




                                                                                                              -




                                                                                                                                                                                                                                                                                                                         RASH_2668
                    Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 6 of 10 PageID #: 2576




                                                                                                                          •




                                                                                                         -
                                                                                                                  -
                                                                                                                      '
                                                                                                             .-
                                                                                                     •

            .   '




    -   '



-




                                                                                                                                          '




                                                                                                                              RASH_2669
                              Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 7 of 10 PageID #: 2577




101


                                                                                                               --


                                                                                                                    •


                          •




                      I
                      -


 - ,...- -
                                                                                                                        •
                                                                                                                             ... _.
                                                                                                                            al        -




waseurr


             ilir41
                tra
                                                                                                                                          RASH_2670
                                                          Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 8 of 10 PageID #: 2578




                                                                                                                                                                 ..
                                              •   +   •




                                                                                                                                                        I .-

                                                                                                                                                   1·11 ·1• JI

                     -
                .. -- - ..   •
                                                                                                                                               •
                           -
                                     ~·
                 .       ~




                  -~         -
                                 ~
                                                                                                                                                                      •
                                                                                                                                                                              ,.:..
=                                         •
                                                                                                                                                                          -
    . !JI'           ~




                                                                                                                                                                                      alb
                                                                                           •

       '
           '•
           •.                                                                                                                              -
                                                                                                                                                                                            RASH_2671
                                                                                   Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 9 of 10 PageID #: 2579




                                                                                                                                                                                               ,   •




                                                                 •     +                                                •




                                             I_ .
                                           ~ .. - ,,.;_
                                                      ~
                                                      ._..,.,.
                                             --                                                                                                                               •
                                                                                                                                                                                  .ot .   '.
                                                                                                                                                                                          "




         ...
    ... - --                           •                                                                                                                                                                       ..
         •     ,.." -
                   ~



                                                                               I
                                                                           -




                                       sit
a

                                       Ltrm                      114                                                                                                                                   •
                                                                                                                                                                                                       •



                 IIMEMS
                        MEM      JJw
                        111021111111




                                                                       7


                                                                                                                                                                    ...
                                                                                                                                                                          •
                                                                                                                                                                    •

                                                                                                                                                                                                           RASH_2672
                                             Case: 3:20-cv-00224-NBB-RP Doc #: 91-10 Filed: 04/12/21 10 of 10 PageID #: 2580




                                                                                                                               ••




                                 •   •   •




                  I       I- I
                  ----•    •




              -
...
      IAgas                                                                                                                         ,
                                                                                                                                        ·~



                                                                                                                                                                                   0




                                                                                                                                                                           ...




                                                                                                                                                     ••
                                                                                                                                                          1   ~   ·-
                                                                                                                                             I
                                                                                                                                                 '




                                                                                                                                                                       RASH_2673
